DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “third segment configured to expose an article to a cooling environment” (claim 21, lines 8-9); “first segment is configured to receive the glass from the feed port” (claim 24, lines 5-6); “third segment is configured to output the glass via the discharge port” (claim 24, line 8); “second segment is configured to apply a pressure to the male die” (claim 25); and  “second segment is configured to separate the male die from the female die” (claim 27).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The word ’segment’ is considered generic placeholders for ‘means’.  The MPEP at 2181 (I) indicates that “configured to” is a linking phrase. The “to expose”, “to receive”, “to output, “to apply”, and “to separate” are required functions linked to the generic placeholders.
The ‘driving cylinder” of page 12 of the substitute specification is understood to correspond to structure which is configured to apply a pressure to the male die”.
Specification
The substitute specification filed 7/16/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the table being divided into segments 101-111 (see page 7 of the marked up copy of the specification filed 7/16/2021).  As indicated in original claim 1 and throughout the original specification the furnace body comprises the segments and the table coveys the glass sheets through the segments in sequence. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 22-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

From the MPEP at 2163 II A.:
	With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.").

Claim 22, lines 6-7: there is no support for the surfaces being vertically aligned.  Applicant has not pointed out where the amended claim is supported nor does there appear to be a written description of claim limitation “the non-concave surface and the surface of  the…glass are vertically aligned”.      in the application as filed. 
Claim 23: Applicant has not pointed out where the amended claim is supported nor does there appear to be a written description of claim limitation “the furnace body further comprises an internal cavity in which the rotary table is disposed”   in the application as filed.  Compare with CN 105084722 which has an n-shaped furnace/hearth which is understood to have a table beneath the furnace cavity and  not within the cavity. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, line 14 is confusing because it states that the table “further” comprises dies but there is indication that the table comprises anything.  It is suggested the word ‘further’ be deleted. 
Claim 30 there is no antecedent basis for “the heater configured to heat each of the plurality of female dies”.  Claim 21 refers to a heater is for heating the glass.  It is unclear if they are the same heater.
Claim 33 there is no antecedent basis for “the conveying sequence”, “the first segment located at a foremost station”, or “the third segment located at a last station”. 
The claims are confusing because the segments as claimed appear to be inconsistent with the segments as disclosed.  For example claim 21, lines 8-9 indicate that the third segment is for cooling while the drawing and specification indicate that it is the tenth segment (14, 110 in figure 1 as amended) which is the ‘cooling segment’.  Also 103, 13 of amended figure 1 is indicated as being a heating segment (and the ‘third segment’) rather than cooling segment. 
Claim limitation “third segment configured to expose an article to a cooling environment” (claim 21, lines 8-9);” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  There is no mention of any exposing function or cooling environment.  Whereas page 9, line 2 describes the structure of a fan blowing air to the cooling segment, however this structure/fan is understood to be separate from the cooling segment.  Moreover the use of a fan by itself could not perform the exposing function at least in light of dependent claim 34 and the original specification (page 10, lines 15-25) which fills the furnace body with nitrogen to prevent oxidation of the dies.  Blowing of air directly on the glass/dies appears to be inconsistent with disclosed invention claim 34 because it would expose the dies to an oxidizing atmosphere (air).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “first segment is configured to receive the glass from the feed port” (claim 24, lines 5-6) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  There is no disclosure of any receiving function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation  “third segment is configured to output the glass via the discharge port” (claim 24, line 8)  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  There is no disclosure of any output function Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “second segment is configured to separate the male die from the female die” (claim 27) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.   The specification indicates the separation can be performed by the ‘driving mechanism’ however the word ‘mechanism’ is another nonce word for ‘means’ Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structures, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structures, material, or acts disclosed therein to the functions recited in the claims, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structures, material, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structures, material, or acts perform the claimed functions, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structures, material, or acts for performing the claimed functions and clearly links or associates the structures, material, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structures, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 21, lines 17-18: indefinite claim language is: “each of the female dies is configured to cooperate with the heater.”
This limitation is unclear because this limitation merely states a function (cooperating with the heater) without providing any indication about how the function is performed.  The recited function does not follow from the structure recited in the claim, i.e. the furnace body, the discharge port, the segments, the heater, the male die, the female dies or the rotary table, so it is unclear whether the function requires some other structure or is simply a result of operating the shears in a certain manner.
The MPEP at 2173.05(g) includes the following: 
Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. These factors are examples of points to be considered when determining whether language is ambiguous and are not intended to be all inclusive or limiting. Other factors may be more relevant for particular arts. The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.

A suggestion for how applicant could result the unclear boundaries is: amending the claims to specify how the dies are caused to cooperate with the such as by specifying a particular structure that cause the dies to cooperate      provided such an amendment is supported by the specification.  For example, the amendment could specify the particular structure that performs the function (e.g. a die cooperater)  if such is supported by the specification.   Such an amendment when interpreted in view of the specification would inform one of ordinary skill  of the metes and bounds of the functional limitation. 
See MPEP 2173.05(g) which indicates three other ways that an applicant may resolve ambiguities of a functional limitation.  

Claim 21, lines 18-19: indefinite claim language is: “said heater configured to directly perform local heating on a required curved surface forming portion of the glass“.  	This limitation is unclear because this limitation merely states a function (directly performing local heating on the required curved surface forming portion) without providing any indication about how the function is performed.  The recited function does not follow from the structure recited in the claim, i.e. . the furnace body, the discharge port, the segments, the heater, the male die, the female dies or the rotary table, so it is unclear whether the function requires some other structure or is simply a result of operating the shears in a certain manner.  In other words:  one of ordinary skill is not informed how the heater is any different from conventional heaters so as to cause the specialized function of ‘directly perform local heating’.  As indicated in the arguments section (below): Lines 1-6 of page 10 of the specification as filed indicates that heating rods 93 are used with indirect heating of the glass.  Rods 63 and 93 do not appear to have any disclosed differences which would account for direct heating vs. indirect heating
A suggestion for how applicant could result the unclear boundaries is: amending the claims to specify how the heater performs direct local heating on the curved surface such as by specifying a particular structure that causes direct local heating provided such an amendment is supported by the specification.  For example, the amendment could specify the particular structure that performs the function (e.g. a localized heat-directer)  if such is supported by the specification.   Such an amendment when interpreted in view of the specification would inform one of ordinary skill  of the metes and bounds of the functional limitation.  See MPEP 2173.05(g) which indicates three other ways that an applicant may resolve ambiguities of a functional limitation.  
Page 1 of Applicant’s specification indicates the current invention directed the problem of low heating efficiency of the glass and that the current invention improves the heating efficiency of glass.   The specification does not appear to explain the techniques or apparatus used to increase heating efficiency above those already known, such as by disclosing the nature of the cooperation of the female dies with the heater or the nature of the local heating curved surface forming portions.   It is unclear if the cooperation encompasses merely conventional cooperation (such as conventional heat transfer) and the direct local heating is conventional heating (conduction, convection and/or radiative).  The increased heating efficiency could be obtained by adding additional thermal insulation to the furnace.   

Response to Arguments
Applicant's arguments filed 7/16/2021 have been fully considered but they are not persuasive. 
It is argued that “forming segments” may be segments 5,7,9,11,2 and 4 as discussed in paragraph [0047].  This is not persuasive because Examiner cannot find such a discussion in [047] or anywhere else.  Moreover pages 4-5 of the specification of file indicates 2 is the glass, 5 and 4 are dies, 7 is a feeding machine, 9 is a taking machine and 11 is a port.  Nevertheless, this is a moot point because no ‘forming segment’ is currently claimed. 
It is argued that [0038] notes a forming segment may be rotated to the station.  Examiner disagrees because the corresponding passage in the specification as filed states “the male die 5 in the forming segment can be rotated to the station….”  In other words the die rotates to the next station/segment with the female dies. Nevertheless, this is a moot point because no ‘forming segment’ is currently claimed.
It is further argued that [0041]disclose a stepped rotation manner of the forming segment.  Examiner disagrees because the plain reading of the paragraph is that the table rotates from one segment or station to the next.  One would reasonably expect the segments remain stationary absent any disclosure to the contrary.
	It is argued that [0034] indicates the heating rod structure is used in order to have the heating block directly apply heating to the glass.  This is not persuasive because [0034] does not state that the rods 63 are involved in the direct heating.  If Applicant is suggesting that one would infer that rods 63 are involved in the direct heating: Examiner cannot agree because Lines 1-6 of page 10 indicates that heating rods 93 are used with indirect heating of the glass.  Rods 63 and 93 do not appear to have any disclosed differences.  It is unclear one would consider that they lead to different heating effects.   Without a clear indication what is meant by directly heating  vs. indirectly heating of the glass it does not appear one of ordinary skill would construe [0034] as indicating the rods are used for directly heating the glass. 
	It is argued the male die closing segment portion is a ‘stage’ and ‘male die separating portion” is a stage.  This is not persuasive because there is no rationale or evidence to support these assertions.  Examiner finds no mention of any ‘stage’ in the disclosure.  
	It is argued that the heating structure is cooperating with the female dies by being sized such that it can be lowered directly down over the female die as disclosed at [0048].  This is not persuasive because [0048] does not mention any cooperating step between the die and heater.  Moreover claim 21 now indicates that the female dies have the cooperating function. 
	It is argued that in the amendment that the names for each of the segment has been amended in order to eliminate the functional language while specifying that each of these is a particular section of the furnace body.   This is not persuasive because functional language has be reintroduced for some of the segments and because “section” is another structureless term comparable to ‘means’.  For example: ‘cooling segment’ has been changed to “third segment configured to expose an article to a cooling environment”.  The term ‘segment’ is a placeholder for ‘means’.  “expose and article to a cooling environment” is a function which is substantially the same the cooling function.  The MPEP at 2181 I. indicates that “configured to” can serve as a linking phrase for linking a means to a function. 

Conclusion
Whereas it is Office policy to make suggestions for overcoming rejections under 35 USC 112, Examiner is currently unable to offer suggestions because Examiner fails to understand how the cooperating function and ‘directly perform local heating’ function are obtained.  Examiner also fails to understand the nature of the improvement disclose: heating efficiency in terms of speed can improved by using higher temperatures and other conventional techniques.  It is unclear how/if the invention relates to some novel technique of heating. 





Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191. The examiner can normally be reached 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M HOFFMANN/               Primary Examiner, Art Unit 1741